UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TYRA JOHNSON, : Civil No. 1:17-CV-01385
Plaintiffs,
V. (Judge Kane)
(Magistrate Judge Saporito)
UNITED STATES POSTAL
SERVICE, FILED
Defendant. WILKES BARRE
JUL 15 2019
ORDER PER
DEPUTY CLERK

AND NOW, this 15 day of July 2019, in accordance with the
accompanying Memorandum, IT IS HEREBY ORDERED THAT:

1. The motion for a protective order (Doc. 35) is GRANTED; and

2. The plaintiff's Rule 30(b)(6) deposition topic no. 1 shall be
limited to employees who (a) worked under MDO Hotchkiss, (b) went
through the ninety-day probationary period, and (c) did so between April

1, 2015, and January 1, 2016.

JOSEPH F. SAPORITO, JE.
United States Magistrate Judge
